DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. For the purposes of examination, regarding the received benefit:
Claims 1-20 are given the benefit of the prior-filed applications 62/697912, 62/697915, 62/697919, 62/697922, 62/697930, 62/697938, 62/697940, 62/697946, 62/697952, 62/697957, 62/697960, 62/697962, 62/697965, 62/697969, and 62/697971, with filing date 07/13/2018

Information Disclosure Statement
The information disclosure statements (IDS) were filed on 05/19/2020, 03/05/2021, and 02/09/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Status
This action is in response to claims filed on 02/20/2020. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color; specifically, Fig. 22A and Fig. 26A. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract does not appear to describe the subject matter of the currently filed claims. Additionally, the abstract contains phrases which can be implied; specifically, line 3 “image data may be obtained…”, line 7 “techniques may be employed…”, line 8 “vehicle may change…”, and line 9 “model may be updated…”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On pages 50-52 of the instant specification, the numbering of the paragraphs goes from [0200], which begins on pg. 49, subsequently to [00100], which begins on pg. 50, continues with the numbering of [00101]-[00107] from pgs. 50-52, and resumes the previous numbering with [0201] on pg. 52
Appropriate correction is required.

Claim Objections
Claims 7 and 10 are objected to because of the following informalities:
Claim 7 line 1 “The method of claim 1, generating” should read “The method of claim 1, and further comprising generating”
Claim 10 line 1 “The method of claim 1, providing” should read “The method of claim 1, and further comprising providing”
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Analysis of the claim(s) regarding subject matter eligibility utilizing the 2019 Revised Patent Subject Matter Eligibility Guidance is described below.

STEP 1: STATUTORY CATEGORIES
Claims 1-6 and 8-20 do fall into at least one of the four statutory subject matter categories.

STEP 2A: JUDICIAL EXCEPTIONS
PRONG 1: RECITATION OF A JUDICIAL EXCEPTION
The claim(s) recite(s):
Claim 1 lines 4-6, claim 11 lines 8-10, and claim 16 lines 6-8 “determining when a cumulative number of user disengagements…exceeds a threshold” recite(s) an abstract idea belonging to the grouping of mental processes (observation and judgement)
Claim 1 lines 7-8, claim 11 lines 11-12, and claim 16 lines 9-10 “requesting a portion of an autonomous vehicle model based on the cumulative number of user disengagements…exceeding the threshold” recite(s) an abstract idea belonging to the grouping of certain methods of organizing human activity (following rules or instructions)
PRONG 2: INTEGRATION INTO A PRACTICAL APPLICATION
The additional element(s) recited in the claim(s) beyond the judicial exception are:
“receiving an indication” in claims 1, 11, and 16
“receiving the requested portion of the autonomous vehicle model” in claims 1, 11, and 16
“storing a location” in claim 8
“providing the requested portion of the autonomous vehicle model” in claim 10
“a memory” in claim 11
“a processor” in claims 11 and 16
	The additional element(s) do not integrate the judicial exception into a practical application because the additional element(s) do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The processor and memory are invoked merely as a tool to perform the existing process, and use of a computer in its ordinary capacity or simply adding general purpose computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (MPEP 2106.05(f)). The elements “receiving an indication”, “receiving the requested portion of the autonomous vehicle model”, and “storing a location” amount to mere data gathering which has been found by the courts to be insignificant extra-solution activity, and the element “providing the requested portion of the autonomous vehicle model” does not impose meaningful limits on the claim such that it is only nominally or tangentially related to the invention of updating an autonomous vehicle model based on a detected number of user disengagements (MPEP 2106.05(g)).

STEP 2B: INVENTIVE CONCEPT/SIGNIFICANTLY MORE
The additional elements recited in the claim(s) are not sufficient to amount to significantly more than the judicial exception because they do not add more than insignificant extra-solution activity to the judicial exception as explained above. Further, the additional elements recited in the claim(s) are well-understood, routine, and conventional devices and activities previously known to the industry, specified at a high level of generality (MPEP 2106.05(d)). The additional elements do not impose meaningful limitations of the claims beyond merely using a computer as a tool to perform an abstract idea and generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.04(d)).

Based on the above analysis, claims 1-6 and 8-20 are not eligible subject matter and are rejected under 35 U.S.C 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ali et al. (US 2017/0197618 A1).
Regarding claim 1, Ali discloses “A method comprising: receiving an indication that an autonomous driving mode has been disengaged by a user (Par. [0029] lines 1-3 teaches a planned overtaking policy 310a is used by the control module 110 to operate the vehicle host 10 autonomously in an autonomous mode; Par. [0030] lines 5-9 teaches an actual overtaking policy 310b includes an actual speed 338b and an actual path 342b of the host vehicle 10 that the host vehicle 10 actually travels when the driver takes manual control of the host vehicle 10; Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to determine in real-time when the driver takes control of the host vehicle 10 to cause the host vehicle 10 to deviate from the planned overtaking policy 310a (i.e., disengages the autonomous mode)); determining when a cumulative number of user disengagements of the autonomous driving mode, including the indication that the autonomous driving mode has been disengaged by the user, exceeds a threshold (Par. [0049] lines 6-8 and Par. [0050] lines 1-3 teach the control module 110 determines if a confidence value n, which is representative of the number of times that the driver has chosen to manually follow an actual overtaking policy (i.e., the number of times the user disengages autonomous driving mode), is greater than a predetermined threshold X); requesting a portion of an autonomous vehicle model based on the cumulative number of user disengagements of the autonomous driving mode exceeding the threshold; and receiving the requested portion of the autonomous vehicle model (Fig. 7 and Par. [0050] line 5 to Par. [0052] line 4 teach if the confidence value n is greater than the predetermined confidence threshold X, the control module 110 stores the current planned overtaking policy α as a previous overtaking policy π_previous and sets the updated overtaking policy π_update as the planned overtaking policy α for use in the autonomous mode (i.e., based on the number of disengagements, the control module 110 stores the current policy as a previous policy (requests a new policy) and sets the updated policy as the current policy (receives the requested model)))”.
Regarding claim 2, Ali discloses all the limitations of claim 1 above, and further discloses “wherein a user disengagement of the autonomous driving mode includes implementing at least one course correction or correcting a course deviation (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount)”.
Regarding claim 3, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course correction includes determining that an input associated with a manual override was received (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 4, Ali discloses all the limitations of claim 3 above, and further discloses “wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle) (speed change), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) (steering angle change) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 5, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course deviation includes determining that a path traveled by an autonomous vehicle is different from a projected path travelled by the autonomous vehicle (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount; Fig. 3 and 4 show a planned overtaking policy 310a with planned path 342a (projected path) and actual overtaking policy 310b with actual path 342b (path traveled) which differ from each other)”.
Regarding claim 6, Ali discloses all the limitations of claim 2 above, and further discloses “wherein the threshold varies based on one or more of time, location, date, or weather condition (Par. [0049] lines 6-9 teaches a confidence value n is representative of the number of times that the driver has chosen to manually follow an actual overtaking policy (i.e., the number of times the user disengages autonomous driving mode) for a similar world state; Par. [0025] lines 4-9 and 27-30 teach the control module 110 determines the planned overtaking policy 310a and the world state based on input from the sensors, including GPS sensors (Par. [0023] line 11), where the world state can include the lateral and longitudinal positions of the host vehicle 10 within a driving lane 318 and weather information)”.
Regarding claim 7, Ali discloses all the limitations of claim 1 above, and further discloses “generating a second autonomous vehicle model by applying the received requested portion of the autonomous vehicle model to an existing autonomous vehicle model (Fig. 7 and Par. [0050] line 5 to Par. [0052] line 4 teach if the confidence value n is greater than the predetermined confidence threshold X, the control module 110 stores the current planned overtaking policy α as a previous overtaking policy π_previous and sets the updated overtaking policy π_update as the planned overtaking policy α (i.e., generates a second autonomous mode policy by applying the updated overtaking policy as the current planned overtaking policy in the first autonomous mode policy) for use in the autonomous mode policy))”.
Regarding claim 8, Ali discloses all the limitations of claim 1 above, and further discloses “storing a location associated with the indication that the autonomous driving mode has been disengaged by the user (Par. [0047] lines 6-7 teaches the actual overtaking policies (indications that the autonomous driving mode has been disengaged by the user) are recorded and stored according to world state; Par. [0025] lines 4-9 and 27-30 teach the control module 110 determines the world state based on input from the sensors, including GPS sensors (Par. [0023] line 11), where the world state can include the lateral and longitudinal positions of the host vehicle 10 within a driving lane 318 and weather information)”.
Regarding claim 9, Ali discloses all the limitations of claim 8 above, and further discloses “wherein the requested portion of the autonomous vehicle model is based on the stored location (Par. [0052] lines 1-4 teaches the control module 110 sets the updated overtaking policy π_update as the planned overtaking policy α for use when the host vehicle 10 next encounters a similar world state (i.e., the updated policy is based on the stored world state location information))”.
Regarding claim 10, Ali discloses all the limitations of claim 1 above, and further discloses “providing the requested portion of the autonomous vehicle model to an autonomous vehicle (Par. [0052] lines 1-4 teaches the control module 110 sets the updated overtaking policy π_update as the planned overtaking policy α for use in the autonomous mode when the host vehicle 10 next encounters a similar world state)”.
Regarding claim 11, Ali discloses “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Par. [0064] lines 8-11 teaches a processor circuit that executes code and a memory circuit that stores code executed by the processor circuit), the method comprising: receiving an indication that an autonomous driving mode has been disengaged by a user (Par. [0029] lines 1-3 teaches a planned overtaking policy 310a is used by the control module 110 to operate the vehicle host 10 autonomously in an autonomous mode; Par. [0030] lines 5-9 teaches an actual overtaking policy 310b includes an actual speed 338b and an actual path 342b of the host vehicle 10 that the host vehicle 10 actually travels when the driver takes manual control of the host vehicle 10; Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to determine in real-time when the driver takes control of the host vehicle 10 to cause the host vehicle 10 to deviate from the planned overtaking policy 310a (i.e., disengages the autonomous mode)); determining when a cumulative number of user disengagements of the autonomous driving mode, including the indication that the autonomous driving mode has been disengaged by the user, exceeds a threshold (Par. [0049] lines 6-8 and Par. [0050] lines 1-3 teach the control module 110 determines if a confidence value n, which is representative of the number of times that the driver has chosen to manually follow an actual overtaking policy (i.e., the number of times the user disengages autonomous driving mode), is greater than a predetermined threshold X); requesting a portion of an autonomous vehicle model based on the cumulative number of user disengagements of the autonomous driving mode exceeding the threshold; and receiving the requested portion of the autonomous vehicle model (Fig. 7 and Par. [0050] line 5 to Par. [0052] line 4 teach if the confidence value n is greater than the predetermined confidence threshold X, the control module 110 stores the current planned overtaking policy α as a previous overtaking policy π_previous and sets the updated overtaking policy π_update as the planned overtaking policy α for use in the autonomous mode (i.e., based on the number of disengagements, the control module 110 stores the current policy as a previous policy (requests a new policy) and sets the updated policy as the current policy (receives the requested model)))”.
Regarding claim 12, Ali discloses all the limitations of claim 1 above, and further discloses “wherein a user disengagement of the autonomous driving mode includes implementing at least one course correction or correcting a course deviation (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount)”.
Regarding claim 13, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course correction includes determining that an input associated with a manual override was received (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 14, Ali discloses all the limitations of claim 3 above, and further discloses “wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle) (speed change), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) (steering angle change) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 15, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course deviation includes determining that a path traveled by an autonomous vehicle is different from a projected path travelled by the autonomous vehicle (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount; Fig. 3 and 4 show a planned overtaking policy 310a with planned path 342a (projected path) and actual overtaking policy 310b with actual path 342b (path traveled) which differ from each other)”.
Regarding claim 16, Ali discloses “A non-transitory computer readable medium having stored thereon instruction, which when executed by a processor cause the processor to execute a method (Par. [0064] lines 8-11 teaches a processor circuit that executes code and a memory circuit that stores code executed by the processor circuit), the method comprising: receiving an indication that an autonomous driving mode has been disengaged by a user (Par. [0029] lines 1-3 teaches a planned overtaking policy 310a is used by the control module 110 to operate the vehicle host 10 autonomously in an autonomous mode; Par. [0030] lines 5-9 teaches an actual overtaking policy 310b includes an actual speed 338b and an actual path 342b of the host vehicle 10 that the host vehicle 10 actually travels when the driver takes manual control of the host vehicle 10; Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to determine in real-time when the driver takes control of the host vehicle 10 to cause the host vehicle 10 to deviate from the planned overtaking policy 310a (i.e., disengages the autonomous mode)); determining when a cumulative number of user disengagements of the autonomous driving mode, including the indication that the autonomous driving mode has been disengaged by the user, exceeds a threshold (Par. [0049] lines 6-8 and Par. [0050] lines 1-3 teach the control module 110 determines if a confidence value n, which is representative of the number of times that the driver has chosen to manually follow an actual overtaking policy (i.e., the number of times the user disengages autonomous driving mode), is greater than a predetermined threshold X); requesting a portion of an autonomous vehicle model based on the cumulative number of user disengagements of the autonomous driving mode exceeding the threshold; and receiving the requested portion of the autonomous vehicle model (Fig. 7 and Par. [0050] line 5 to Par. [0052] line 4 teach if the confidence value n is greater than the predetermined confidence threshold X, the control module 110 stores the current planned overtaking policy α as a previous overtaking policy π_previous and sets the updated overtaking policy π_update as the planned overtaking policy α for use in the autonomous mode (i.e., based on the number of disengagements, the control module 110 stores the current policy as a previous policy (requests a new policy) and sets the updated policy as the current policy (receives the requested model)))”.
Regarding claim 17, Ali discloses all the limitations of claim 1 above, and further discloses “wherein a user disengagement of the autonomous driving mode includes implementing at least one course correction or correcting a course deviation (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount)”.
Regarding claim 18, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course correction includes determining that an input associated with a manual override was received (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 19, Ali discloses all the limitations of claim 3 above, and further discloses “wherein the input associated with the manual override includes one of a manual velocity change or manual steering angle change (Par. [0032] lines 7-12 teaches the control module 110 monitors the driver’s input to the engine 14 (e.g. throttle) (speed change), transmission 18, and/or steering mechanism 22 (e.g. steering wheel) (steering angle change) to determine in real-time when the driver takes control of the host vehicle 10)”.
Regarding claim 20, Ali discloses all the limitations of claim 2 above, and further discloses “wherein a course deviation includes determining that a path traveled by an autonomous vehicle is different from a projected path travelled by the autonomous vehicle (Par. [0032] lines 12-17 teaches determining the driver has taken manual control of the host vehicle 10 when the driver causes the host vehicle 10 to deviate from the planned overtaking policy 310a by an amount that is greater than a predetermined amount; Fig. 3 and 4 show a planned overtaking policy 310a with planned path 342a (projected path) and actual overtaking policy 310b with actual path 342b (path traveled) which differ from each other)”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laur et al. (US 2016/0318515 A1) teaches a system for automated operation of a host-vehicle including a controller configured to determine when an operator of the host-vehicle uses a vehicle-control-input to override the controller and modify a parameter in accordance with the manner of the operator, where the system tags the driver override with various sensor and GPS data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665